Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Buckley et al. (US Pub. No. 2017/0280875 A1) is considered the closest prior art of record.  However, Buckley does not anticipate, and alone or in combination of the prior art of record, does not make obvious a side face of the cross beam further provided with a reinforcing plate fixation face below the rest face, and a bottom face of the rest face being connected with a first arc-shaped face and a second arc-shaped face above the reinforcing plate fixation face, and the first arc-shaped face and the second arc-shaped face intersecting to form a “y” shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Stanton L Krycinski/Primary Examiner, Art Unit 3631